EXHIBIT 32.2 SECTION , INC. In connection with the accompanying Annual Report on Form 10-K of eBullion, Inc. for the quarter ended March 31, 2017, the undersigned, Chui Chui Li , Chief Financial Officer of EBullion, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Annual Report on Form 10-K for the quarter ended March 31, 2017, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Annual Report on Form 10-K for the quarter ended March 31, 2017, fairly presents, in all material respects, the financial condition and results of operations of EBullion, Inc. Date:July 5, 2017 /s/ Chui Chui Li Chui Chui Li Chief Financial Officer (principal financial officer and principal accounting officer)
